Title: James Madison to Bernard Peyton, 14 May 1830
From: Madison, James
To: Peyton, Bernard


                        
                            
                                Dear Sir
                            
                            
                                
                                    
                                
                                May 14. 1830
                            
                        
                        
                        You will receive, from my waggons, now preparing to set out 4 more Hhds of Tobo. I inclose a note annexing to
                            the number of each Hhd [?] particular character. We calculate that there will be at least a dozen more, which will be
                            forwarded as fast as possible. But as these with some exceptions, will be of inferior quality, I leave it to your better
                            judgt. to decide, whether the prospects in the market, for  the superior Tobo recommend an early or delayed sale, for
                            the Hhds on hand.
                        Please to send by the returning waggons six sacs of salt, having regard to the quality of the Sacs-also half
                            a hundr weight of Hoop Iron for Tubs &.c.
                        The articles sent by the last trip of the waggons were safely brought
                        
                            
                                
                            
                        
                    